Opinion oe the Court by
Judge Lindsay:
After a careful analysis of the evidence we are satisfied that it sustains the report of the Master Commissioner. We also hold that it was proper to refer the accounts between the parties to him for settlement.
It is not necessary to determine whether or not the partnership existing between the parties was terminated on the 11th of November, 1861, by the involuntary abandonment by Mattingly of appellant’s farm. If it was, still as the partnership assets were left in the hands of McDaniel, whose possession was certainly not .unfriendly to Mattingly no cause of action could possi-., bly have occurred in favor of the latter until the character of this holding was changed. .So long as it continued McDaniel must be regarded as holding the partnership property, as well for his absent partner as for himself.
Theró is no evidence that he converted the same or did any act that could be made to bear the construction of being unfriendly to McDaniel, at any time anterior to the beginning of the five yéars next preceding the institution of this suit. Hence the plea of limitation was properly disregarded. Judgment affirmed.